Citation Nr: 0908255	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-41 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.  

2.  Entitlement to service connection for a claimed left knee 
condition.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 
and from September 1990 to May 1991.  He had service in the 
Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

The Board reopened the claim of service connection for a low 
back disorder in January 2008.  That claim, as well as the 
claim of service connection for a left knee disorder was 
remanded to the RO for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran is shown to have manifested findings 
referable to low back injury during his first period of 
active service and in his second period of active in 1991, as 
well as in connection with service in the Reserve.  

2.  The currently demonstrated spondylosis of the lumbar 
spine is shown as likely as not to be due to various injuries 
sustained by the Veteran during his service, including that 
in the Reserve.  

3.  The currently demonstrated left knee ligament injury and 
surgical residuals with degenerative changes are shown to be 
due to an episode of injury when the Veteran as likely as not 
was participating in a period of active duty for training in 
1983.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
back disability manifested by spondylosis is due to injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  By extending the benefit of the doubt to the Veteran, His 
left knee disability, manifested by postoperative residuals 
of ligament damage with degenerative changes is due to an 
injury that was incurred in a period of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  An examination has 
been conducted, notice as to what evidence was needed has 
been provided, and there is no indication that there is 
additional development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  A letter of March 2008 provided 
pertinent notice and development information.  

The notice was not sent until after the initial rating 
denying the claims; however, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Service connection for a low back condition

The submitted VA medical records include pertinent diagnoses 
of spondylosis of the lumbar spine.  

Spondylosis, the Board observes, is a term for degenerative 
joint disease of the lumbar spine. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, pg. 1743 (30th ed. 2003).  Thus, the 
first element of Hickson/Pond is established.  

The service treatment record shows that, during his first 
period of active duty he received medical care beginning in 
July 1975 and ending in October 1976 for back-related 
complaints.  

In July 1975, the Veteran reported having pain in the low 
back.  An X-ray study was noted to be within normal limits. 
The diagnostic assessment was that of back strain vs. kidney 
infection.  The next day, paraspinal spasms were noted.  This 
was treated with medication and moist heat.  

An August 1975 clinical note shows that the Veteran 
complained of mild right thoraco-lumbar pain.  He reported a 
2-year history of low back pain.  It was again noted that 
X-ray studies were normal.  The assessment was that of 2 year 
old back injury.  

In September 1975, the Veteran continued his complaints of 
low back pain.  Paraspinal spasms were again noted.  
Medications were prescribed and he was advised to sleep on a 
hard bed.  

In February 1976, the Veteran complained of back pain after 
falling out of bed.  No diagnosis was reported.  

In April 1976, he received treatment for low back pain and 
rash.  No abnormalities were noted on examination.  A 
diagnostic impression was not fully reported.   

In October 1976, the Veteran complained of having pain behind 
the left knee after hitting his back and left knee on a 
helicopter door.  No diagnosis was noted.    

The report of the April 1978 examination conducted prior to 
separation shows that the musculoskeletal system was noted to 
be normal.  He denied having any recurrent back pain.  

The Veteran denied having recurrent low back pain on service 
examinations performed in July 1982, October 1982 and January 
1987.  

On an April 1991 redeployment examination, the Veteran 
reported a history of having been pinned against a wall by a 
bus when deployed in "Saudi."  He reported having low 
back/flank pain.  The musculoskeletal system was noted to be 
normal.  

The Veteran declined medical evaluation by an orthopedist.  
In reporting his medical history, he also denied a history of 
recurrent back pain.  

When examined by VA in December 1991 in connection with the 
Veteran's initial claim of service connection, he reported 
having low back pain following an injury in service.  

An Army National Guard clinical note dated in June 1994 shows 
that the Veteran complained of left shoulder and low back 
pain.  The diagnostic assessment was that of muscle sprain.  

A May 1995 National Guard examination report shows that the 
Veteran's musculoskeletal system was noted to be normal.  On 
this report, he denied having recurrent back pain. 

A VA examination was conducted in October 2008.  An X-ray 
study revealed findings of mild spondylosis.  The VA examiner 
opined that it would involve mere speculation to comment on 
whether it was at least as likely as not that any current 
back disability had its onset during military service.  

Initially, on review, the Board finds that the medical 
evidence serves to establish a continuity of symptomatology 
and treatment for low back injury and strain during the 
Veteran's service, including while in the Reserve.  He is 
shown to have had documented low back manifestation during 
his first period of active service and later when on active 
duty while deployed to the Persian Gulf in 1991.  

Further, when examined in October 2008, the veteran believed 
that his low back problems began in connection with his 
service in the 1990's.  The X-ray studies at that time 
revealed findings of mild generalized spondylosis of the 
lumbosacral spine.  

While the VA examiner indicated that it would involve mere 
speculation to relate that the Veteran's back condition to 
service, the opinion did not fully address the document 
history as related hereinabove.  The examiner also did not 
discuss the significance of the spondylosis of the lumbar 
spine.  

Accordingly, given the documented history of ongoing low back 
injuries in service, the Board finds the evidence to be in 
relative equipoise in showing the current lumbar spine 
spondylosis as likely as not is due to injury that was 
sustained in service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for lumbar spine spondylosis is warranted.  


Service connection for a claimed left knee disability

In addressing the first element of Hickson/Pond analysis, the 
record includes diagnoses of the residuals of a left knee 
anterior cruciate ligament (ACL) injury, chondrocalcinosis 
and degenerative changes.  

In regard to the second and third elements of Hickson/Pond 
analysis, during the first period of active service in 
October 1973, the Veteran complained of pain behind the left 
knee after hitting his back and left knee on a helicopter 
door.  A small abrasion with slight edema was noted behind 
the left leg.  The diagnostic impression was that of bruise.  

More importantly, the submitted private medical records show 
that, in June 1983, the Veteran underwent treatment for a 
left knee injury.  It was reported for clinical purposes at 
that time that the Veteran had suffered a twisting-type 
injury to his left knee during "Basic Training in the 
Army."  An arthroscopy revealed a tear of the left ACL.  

In submitted statements, the Veteran's former wife and a 
neighbor each related that they were aware of the veteran 
returning from Summer camp with a knee injury that later 
required surgery.  

The Veteran has also provided copies of Leave and Earnings 
statement for 1983 for "JUMPS-ARMY" showing that, beginning 
in the July 1983, he was paid "INCAP" from May 15 through 
June 30, 1983 and also received Federal wages of $1,362.52.  
This document reported: "NO DRILL PERFORMANCE."  The 
Federal wages payments continued in August and September 1983 
with no drills again being noted.  No basic pay was indicated 
for either month  In October 1983, the statement reflected 
basic pay of $118.48.  

Unfortunately, the service treatment record does corroborate 
the Veteran's assertions about suffering a left knee during 
training with the Reserve.  However, there are lay statements 
that serve to document that he injured his left knee during 
the identified time period of training in 1983.  

Further, the Veteran's statements regarding this injury have 
significant probative value in this regard.  At his hearing, 
he testified that he injured his left knee during summer camp 
at Fort A.P. Hill and sought medical treatment because of 
swelling when he returned home.  He underwent left knee 
surgery at that time.  

The credible lay statements are also by the submitted pay 
records showing that, as asserted by the Veteran, he did 
receive Federal wages for three months following the date of 
the left knee surgery in 1983.  With it being noted that he 
had participated in no drills during the period, the receipt 
of these payment would tend to corroborate his assertions 
that he was being while recovery from an injury incurred in 
the line of duty.  

The VA examiner in October 2008, as noted, found that it 
would require speculation to conclude that his left knee 
injury was related to service, but he did not give full 
weight to the credible evidence in support of the claim.  It 
is clear to the Board that the Veteran did manifest left knee 
ligament damage and undergo surgery in June 1983 following an 
injury that as likely as not happened during a period of 
active duty for training.  

In resolving all reasonable doubt in favor of the Veteran, 
the Board finds that service connection for the currently 
demonstrated left knee disability is warranted in this case.  


ORDER

Service connection for the low back disability manifested by 
spondylosis is granted.  

Service connection for the left knee disability manifested by 
the postoperative residuals of a left knee ligament injury 
and degenerative changes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


